MILLIKEN, Judge.
This action stems from the decision rendered by this Court involving the same parties in Lappas et al. v. Barker et al., Ky., 375 S.W.2d 248 (1963).
After the trial court entered a judgment as directed by this Court, appellants — William L. Barker, Milton R. Barker, and Everett Pope — filed a motion in that court for leave to file an amended complaint. Over objection leave was granted and an amended complaint was filed. The trial court then subsequently dismissed the amended complaint. Appeal was taken to this Court, and appellees — Delmous Craig-head and James E. Smith — filed a cross-appeal on the grounds that the trial court erred in permitting the amended complaint to be filed.
Since no briefs were filed for appellants their appeal is dismissed. RCA 1.260(b).
Since the issue presented by the cross-appeal is now moot, that appeal is also dismissed.
All concur.